Citation Nr: 1539618	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to October 9, 2007 and in excess of 70 percent on and after February 1, 2008.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from December 1985 to May 1986.  He also served on active duty from November 1990 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.   

By way of background, the RO granted service connection for PTSD in the July 2007 rating decision and assigned a 50 percent disability rating, effective February 17, 1999.  In November 2007, the Veteran disagreed with the assigned disability rating and specifically contended that he was entitled to a 70 percent or higher rating.  In March 2008, the Veteran then submitted a claim requesting a temporary 100 percent rating for a period of hospitalization due to PTSD.  The RO, in August 2008, assigned a 100 percent rating effective October 9, 2007 and a 70 percent rating effective February 1, 2008.  The Veteran then submitted a statement in December 2008 in which he contended that he is entitled to the assigned 70 percent rating for the entirety of the appeal.  Although the issue certified to the Board was phrased as entitlement to an earlier effective date for the assignment of the 70 percent rating, the Board notes that the Veteran timely filed a notice of disagreement with the July 2007 rating decision in regards to the assigned initial disability rating.  As such, the issue has been recharacterized on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).  

As noted above, in July 2007 the effective date for the grant of service connection for PTSD was February 17, 1999.  However, it appears as though VA application for service connection for PTSD received and dated on June 17, 1998, is also of record.  This matter is referred to the AOJ for any action deemed appropriate.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the issue currently on appeal before the Board is entitlement to a higher initial disability rating for PTSD; the assignment of staged ratings and the appropriate effective date(s) are part and parcel of this claim.  However, additional development is required before the Board can proceed with the adjudication of this appeal.

A review of the claims file provides shows that VA treatment records remain outstanding.  VA treatment records dated from August 2004 to October 2007 and since February 2008 are not currently associated with the claims file.  Additional development is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the evidence of record indicates that the Veteran received treatment from a counselor at the Maryland Center for Veterans Educational & Training (MCVET) facility in Baltimore, Maryland from 2002 to 2004.  If available, these counseling reports must also be obtained and associated with the claims file.  38 C.F.R. § 3.159 (2014).

The Board also points out that the Veteran's last VA psychiatric examination was conducted in April 2008.  Given the incomplete state of the record and the Veteran's quest to seek the maximum benefit allowable, a contemporaneous VA psychiatric examination is needed to assess the current severity of his PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  
 
Finally, the record reflects that the AOJ denied entitlement to TDIU in an August 2008 rating decision and that the Veteran did not file a notice of disagreement to this rating decision.  Nonetheless, in a December 2008 statement the Veteran asserted that his PTSD symptoms impact his work.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  As the issue of entitlement to a higher rating for PTSD and entitlement to a TDIU are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1.  Resend the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

2.  Obtain any outstanding records of VA treatment for PTSD dated from August 2004 to October 2007 and from February 2008.  Associate these records with the claims file.  Specifically check for records from the VAMCs located in Baltimore, Maryland; Washington, D.C.; and Coatesville, Pennsylvania.  If no additional records are available, include documentation of the unavailability in the claims file.   

3.  Ask the Veteran to complete the necessary forms and releases to obtain any mental health treatment records from the MCVET facility in Baltimore from 2002 to 2004.  

4.  Invite the Veteran to submit any other information that is not evidenced by the current record, such as medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected PTSD on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate psychiatric VA examination to determine the current nature, extent, and severity of his PTSD. The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should discuss the current severity of the Veteran's PTSD and the impact of his current PTSD symptoms on his social and occupational functioning. 

The examiner should also discuss the impact of the Veteran's service-connected PTSD on his ability to obtain substantially gainful employment.       

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




